DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Wayne Bradley on 05/11/2022.

Examiner’s amendments are as follows:

Replace claim 52, as follows:
A method for generating a waveform by one or more transmitters with a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a communication network, the method comprising:
generating, by the one or more transmitters, a plurality of Pi/2 Binary Phase Shift Keying (BPSK) Discrete Fourier Transform (DFT) spread OFDM (Pi/2 BPSK DFT-s-OFDM) symbols, wherein: 
the plurality of Pi/2 BPSK DFT-s-OFDM symbols comprises at least one data symbol, at least one control information symbol and at least one reference signal (RS) symbol, 
the generation of each of the plurality of Pi/2 BPSK DFT-s-OFDM symbols include a subcarrier mapping operation in at least one of a localized and a distributed manner,
the at least one RS symbol, of the plurality of Pi/2 BPSK DFT-s-OFDM symbols, is associated with a distributed subcarrier mapping with occupied subcarriers and null subcarriers, and 
the at least one data symbol and/or the at least one control information symbol, of the plurality of Pi/2 BPSK DFT-s-OFDM symbols, is associated with a localized subcarrier mapping without null subcarriers; and
performing time multiplexing, by the one or more transmitters, of the at least one data symbol, the at least one control information symbol and the at least one RS symbol over a time period to generate the waveform.

Replace claim 55, as follows:
wherein the one or more transmitters is associated with at least one of a base station (BS) specific index, a sector specific index and one or more users.

Replace claim 65, as follows:
The method as claimed in claim 52, wherein at least one of a spreading sequence and an OCC is associated with at least one of a transmitter of the one or more transmitters and an OFDM symbol number.

Replace claim 66, as follows:
The method as claimed in claim 65, wherein the one or more transmitters is associated with at least one of a BS specific index and a sector specific index.

Replace claim 76, as follows:
The method as claimed in claim 52, wherein the subcarrier mapping operation performed in the distributed manner comprises the null subcarriers between occupied subcarriers.

Replace claim 79, as follows:
The method as claimed in claim 52, wherein a position of the null subcarriers is associated with the one or more transmitters.

Replace claim 80, as follows:
A transmitter, wherein the transmitter comprises:
a modulator operable to generate a plurality of Pi/2 Binary Phase Shift Keying (BPSK) Discrete Fourier Transform (DFT) spread OFDM (Pi/2 BPSK DFT-s-OFDM) symbols, wherein: 
the plurality of Pi/2 BPSK DFT-s-OFDM symbols comprises at least one data symbol, at least one control information symbol and at least one reference signal (RS) symbol,
the at least one RS symbol, of the plurality of Pi/2 BPSK DFT-s-OFDM symbols, is associated with a distributed subcarrier mapping with occupied subcarriers and null subcarriers, and 
the at least one data symbol and/or the at least one control information symbol, of the plurality of Pi/2 BPSK DFT-s-OFDM symbols, is associated with a localized subcarrier mapping without null subcarriers;
a subcarrier mapper; and
a time multiplexor operable to multiplex the at least one data symbol, the at least one control information symbol and the at least one RS symbol over a time period to generate a waveform.

Replace claim 83, as follows:
The transmitter as claimed in claim 82, wherein the transmitter is associated with at least one of a base station (BS) specific index, a sector specific index and one or more users.

Replace claim 94, as follows:
The transmitter as claimed in claim 93, wherein the transmitter is associated with at least one of a BS specific index and a sector specific index.

Replace claim 102, as follows:
The transmitter as claimed in claim 101, wherein one or more mapped subcarriers associated with the transmitter are at least one of fully overlapping and non-overlapping.

Replace claim 103, as follows:
The transmitter as claimed in claim 101, wherein the subcarriers mapped to each pi/2 BPSK DFT-S-OFDM symbol comprising the RS are non-overlapping, and the subcarriers mapped to each pi/2 BPSK DFT-S-OFDM symbol comprising data or control information are fully-overlapping.

Replace claim 104, as follows:
The transmitter of claim 80, wherein the subcarrier mapping operation is performed in a distributed manner and comprises the null subcarriers between occupied subcarriers.

Replace claim 105, as follows:
The transmitter as claimed in claim 104, wherein a position of the null subcarriers is associated with the transmitter.

Replace claim 107, as follows:
The transmitter as claimed in claim 80, wherein a position of the null subcarriers is associated with the transmitter.

Replace claim 108, as follows:
A method of receiving a waveform generated by using the method as claimed in claim 52, comprising:
recovering at least one of the data and the control information using channel state information estimated based on the at least one pi/2 BPSK DFT-s-OFDM RS symbol associated with the at least one of the data and the control information.

Allowable Subject Matter
Claims 52-77, 79-105 and 107-108, are allowed.


Reasons for Allowance
Regarding independent claims 52 and 80 (and their respective dependent claims), Yoshimoto (US PG PUB 2019/0327037 A1) reference discloses a base station apparatus, a terminal apparatus, and a communication method which can flexibly adjust out-of-band radiation or interference given to adjacent channels and the like due to different subcarrier spacings, in a communication system where the base station apparatus and the terminal apparatus communicate by radio multiple access using multiple subcarrier spacings. De Silva (US PGPUB 2011/0128997 A1) reference discloses receivers for separating multiple component signals that have been spread over time and frequency. However, Yoshimoto in view of de Silva references whether taken alone or in combination fail to disclose “the plurality of Pi/2 BPSK DFT-s-OFDM symbols comprises at least one data symbol, at least one control information symbol and at least one reference signal (RS) symbol, wherein the generation of each of the plurality of Pi/2 BPSK DFT-s-OFDM symbols include a subcarrier mapping operation in at least one of a localized and a distributed manner, the at least one RS symbol, of the plurality of Pi/2 BPSK DFT-s-OFDM symbols, is associated with a distributed subcarrier mapping with occupied subcarriers and null subcarriers, and the at least one data symbol and/or the at least one control information symbol, of the plurality of Pi/2 BPSK DFT-s-OFDM symbols, is associated with a localized subcarrier mapping without null subcarriers; and performing time multiplexing, by the one or more transmitters, of the at least one data symbol, the at least one control information symbol and the at least one RS symbol over a time period to generate the waveform” and used in combination with each and every limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura (US PGPUB 2009/0175228 A1) reference discloses a base station and method of assigning frequencies that are used for transmitting each of the pilot sequences having different Peak to Average Power ratio characteristics using frequency-division multiplexing transmission such that the correlation between each of the pilot sequences and the assigned frequency band differs between adjacent cells or adjacent sectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633